UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ROSA EVELYN HUEZO,
Petitioner,

v.
                                                                       No. 97-2783
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A73-737-267)

Submitted: June 9, 1998

Decided: June 30, 1998

Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Donald L. Schlemmer, Washington, D.C., for Petitioner. Frank W.
Hunger, Assistant Attorney General, Karen Fletcher Torstenson,
Assistant Director, Francis W. Fraser, Office of Immigration Litiga-
tion, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Rosa Evelyn Huezo petitions for review of a final order of the
Board of Immigration Appeals (Board) denying her application for
asylum and withholding of deportation. Because substantial evidence
supports the Board's decision, we affirm.

The Immigration and Nationality Act (Act) authorizes the Attorney
General, in her discretion, to confer asylum on any refugee. 8 U.S.C.
§ 1158(a) (1994). The Act defines a refugee as a person unwilling or
unable to return to her native country "because of persecution or a
well-founded fear of persecution on account of race, religion, nation-
ality, membership in a particular social group, or political opinion."
8 U.S.C. § 1101(a)(42)(A) (1994); see M.A. v. INS, 899 F.2d 304, 307
(4th Cir. 1990) (in banc).

The "well-founded fear of persecution" standard contains both a
subjective and an objective component. An applicant may satisfy the
subjective element by presenting "`candid, credible, and sincere testi-
mony' demonstrating a genuine fear of persecution." Berroteran-
Melendez v. INS, 955 F.2d 1251, 1256 (9th Cir. 1992); see Figeroa
v. INS, 886 F.2d 76, 79 (4th Cir. 1989). The objective element
requires a showing of specific, concrete facts that would lead a rea-
sonable person in like circumstances to fear persecution. See
Huaman-Cornelio v. Board of Immigration Appeals, 979 F.2d 995,
999 (4th Cir. 1992).

A finding of past persecution creates a rebuttable presumption of
a well-founded fear of future persecution. See 8 C.F.R. § 208.13(b)(1)
(1997). This presumption may be rebutted by evidence demonstrating
that there is no longer a reasonable fear of future persecution, such as
when conditions in an alien's native country have changed signifi-
cantly. See 8 C.F.R. § 208.13(b)(2) (1997).

                    2
Eligibility for asylum can also be based on grounds of past perse-
cution alone even though there is "`no reasonable likelihood of pres-
ent persecution.'" Baka v. INS, 963 F.2d 1376, 1379 (10th Cir. 1992)
(quoting Rivera-Cruz v. INS, 948 F.2d 962, 969 (5th Cir. 1991)). To
establish such eligibility, an alien must show past persecution so
severe that repatriation would be inhumane. Id. ; see Matter of Chen,
20 I. & N. Dec. 16 (BIA 1989).

We must uphold the Board's determination that Huezo is not eligi-
ble for asylum if the determination is "supported by reasonable, sub-
stantial, and probative evidence on the record considered as a whole."
8 U.S.C. § 1105a(a)(4) (1994).* We accord the Board all possible
deference. See Huaman-Cornelio, 979 F.2d at 999. The decision may
be "reversed only if the evidence presented by[Huezo] was such that
a reasonable factfinder would have to conclude that the requisite fear
of persecution existed." See INS v. Elias-Zacarias, 502 U.S. 478, 481
(1992).

Huezo, who entered the United States without inspection in Octo-
ber 1993, disagrees with the Board's finding that she failed to estab-
lish past persecution or a well-founded fear of future persecution in
her home country based on her political opinion or social group. Our
review reveals, however, that substantial evidence supports the
Board's finding that Huezo did not satisfy her statutory burden.

Evidence established that Huezo, a native and citizen of El Salva-
dor, joined the National Republican Alliance Party (ARENA) in 1990
when she was eighteen years old. Huezo's parents were long-time
supporters of the ARENA party. Huezo and her parents promoted that
party and its candidates, organized rallies, and recruited new mem-
bers. As an unpaid volunteer, Huezo worked for ARENA two or three
hours a day, two days a week. Huezo testified that her parents were
more deeply involved with ARENA than she was.
_________________________________________________________________
*We note that 8 U.S.C. § 1105a(a)(4) was repealed by the Illegal
Immigration Reform Immigrant Responsibility Act of 1996, Pub. L. No.
104-128, 110 Stat. 3009 (IIRIRA), effective April 1, 1997. Because this
case was in transition at the time the IIRIRA was passed, 8 U.S.C.
§ 1105a(a)(4) is still applicable under the terms of the transitional rules
contained in § 309(c) of the IIRIRA.

                    3
In 1990, a group known as the Farabundo Marti Front for National
Liberation (FMLN) began threatening to kill Huezo and her parents
because of their political activities with ARENA. In May 1991, a
group Huezo believed to be members of the FMLN came to Huezo's
house after she and her mother had returned from an ARENA politi-
cal rally. Huezo hid behind a stack of boards in the living room.
Unaware that Huezo was home, the group killed her mother with fire-
arms and knives, telling her that they were killing her because she
was an ARENA activist. Despite this incident, Huezo continued with
her ARENA activities. In June 1992, Huezo's father was murdered
two blocks from their house. A note left with the body stated that the
FMLN was responsible for his death and threatened the lives of the
rest of the family. After her father's death, Huezo remained active in
ARENA and carefully avoided the FMLN. Huezo continued to hear,
through others, of death threats against her, and ultimately left El Sal-
vador in August 1993.

Citing the threats to her life and murders of her parents, Huezo
maintains that the Board erred in finding that she failed to demon-
strate past persecution and a well-founded fear of future persecution
on account of her political opinion or membership in a particular
social group. She contends that she established her eligibility for
relief and that the Board abused its discretion in denying her asylum.
We conclude, however, that substantial evidence supports the Board's
finding that Huezo failed to show past persecution because the evi-
dence did not adequately show that the harm suffered by her parents
was intended to persecute Huezo for her political activities. As noted
by the Board, the people who killed Huezo's mother did not know she
was home when the murder took place. Moreover, the evidence
strongly suggested that Huezo's parents were murdered because of
their own long-term political activism and not because of Huezo's
shorter term and less active support of ARENA.

We also find that Huezo could not show a well-founded fear of
future persecution because of changes in country conditions in El Sal-
vador. According to the State Department country report in the
record, the demobilization of the last guerrilla combat units in
December 1992 brought to a successful conclusion the demilitariza-
tion phase of the 1992 United Nations peace accords. As the Board
mentioned, the ARENA party is now the ruling party as it was at the

                     4
time Huezo's parents were killed. According to the report, the FMLN
emerged as a major opposition party at the last election. The report
further notes that because FMLN ex-combatants tend to be concen-
trated in the areas where they were most active during the war, the
option of relocation is available to those who were threatened or
harassed by former guerrillas.

Huezo also maintains that the Board violated her right to due pro-
cess, contending that the Board failed to present reasons for its con-
clusions and did not consider current political and human rights
problems in El Salvador. This claim is without merit because the
Board adequately explained its reasoning, noting that Huezo did not
present enough evidence of current country conditions in El Salvador
to support her claim that she remains a target of persecution because
of her past support of the ARENA party.

The standard for withholding of deportation is more stringent than
that for granting asylum. See INS v. Cardoza-Fonseca, 480 U.S. 421,
431-32 (1987). To qualify for withholding of deportation, an appli-
cant must demonstrate a "clear probability of persecution." Id. at 430.
As Huezo has not established entitlement to asylum, she cannot meet
the higher standard for withholding of deportation.

We accordingly affirm the Board's order. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                    5